BOUTALL, Judge.
This is an election contest suit in which a candidate for Judge of the First Parish Court, Parish of Jefferson, is sought to be declared unqualified on the basis of insufficient period of practice of law.
The facts are that the candidate, Bruce Naccari was admitted to the practice of law in Louisiana on October 5, 1979. He qualified as a candidate on July 16, 1984; the date of the primary election is September 29, 1984; the date of the general election is November 6,1984. Thus he will have practiced law for 5 years on October 4, 1984, between the dates of the primary election and the general election.
The qualification requirement is contained in La. Constitution of 1974, Article 5, Section 24:
“A judge of the * * * parish court * * shall have been admitted to the practice of law in this state for at least five years prior to his election * * * *”
It is contended that the phrase “prior to his election” means the primary election and not the general election.
We agree with our brothers of the Second Circuit in Cook v. Campbell, 360 So.2d 1193 (La.App. 2nd Cir.1978) that the most reasonable and workable interpretation is that the phrase means the date of the final election in the normal election process — the date of the general election.
In support thereof we further rely on Constitution of 1974, Art. 5, Section 22:
“(A) Election. Except as otherwise provided in this Section, all judges shall be elected. Election shall be at the regular congressional election.”
*895As was noted in Cook the Constitutional Convention rejected attempts to change the language “prior to his election.” At that time the prevailing election system in Louisiana was to have party primaries at which the party candidates were nominated for the general election. It was not until the present election code was adopted by Act 697 of 1976 that the open primary system came into being. The party primary elections were held “for the purpose of nominating candidates for such * * * judicial * * * offices.” The law provided, Act 46 of 1940 as amended, the method of nominating candidates for the general election. Accordingly, “his election” (as opposed to “his nomination”) could only mean the general election at the time of the adoption of the 1974 Constitution.
The judgment appealed is affirmed.